Citation Nr: 0930772	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  05-09 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for generalized bursitis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the Veteran was denied 
service connection, in pertinent part, for a right ankle 
disability, a right knee disability, and generalized 
bursitis.  The Veteran's case was transferred to the RO in 
Hartford, Connecticut after he moved.

In September 2007, the Veteran testified before the 
undersigned Veterans' Law Judge sitting at the RO in 
Hartford.  A copy of the transcript is in the record and has 
been reviewed.

In November 2007, the Board remanded the case for further 
development.

In February 2008, the RO granted service connection for a 
right knee disability (strain) with bursitis and a right 
ankle disability (sprain).  The Veteran's claim for 
generalized bursitis continued on appeal.  The claim was also 
remanded for a statement of the case on the issue of an 
increased compensable evaluation for inguinal hernias.  A 
statement of the case was issued in February 2008; the 
Veteran did not file a substantive appeal and that matter is 
not before the Board.  See 38 C.F.R. § 20.200 (2008) (An 
appeal consists of a timely filed notice of disagreement in 
writing and after a statement of the case has been furnished, 
a timely filed substantive appeal.).

In January 2009, the Board remanded the claim for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Service treatment records show a diagnosis of possible 
bursitis of the right shoulder, and subsequent complaints of 
right knee and foot pain.  Service connection is currently in 
effect for a right knee disability with bursitis.  

The Veteran is currently seeking service connection for 
generalized bursitis.  Pursuant to the prior remand, he 
underwent a VA examination in March 2009 to determine if a 
diagnosis of generalized bursitis is appropriate, and if so, 
whether it is related to service.  The March 2009 VA 
examination report reflects that the Veteran only had 
bilateral knee complaints on examination.  

The Veteran submitted additional argument, received by the 
Board in June 2009, in which he essentially indicated that 
the March 2009 VA examination for generalized bursitis was 
inadequate.  He stated that he told the examiner about 
swelling problems in his left hip, left shoulder, lower back, 
in addition to his knee problems.  However, the Veteran 
indicated that the examiner instructed that the examination 
would only pertain to his knee issues.   He further indicated 
that the examination did not include the proper testing to 
ascertain whether or not a diagnosis of generalized bursitis 
was appropriate.  

In support of his claim, the Veteran's spouse provided a June 
2009 statement, in which she indicated that the Veteran's 
"diagnoses of bursitis has entailed more locations than just 
his knees." 

Given the above-noted additional argument provided by the 
Veteran and his spouse, the Board finds that an additional VA 
examination is necessary that encompasses all of the 
Veteran's concerns pertinent to his claimed diagnosis of 
generalized bursitis.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
additional VA examination of the joints 
to determine the etiology of any 
currently diagnosed generalized bursitis.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.

The examiner should determine whether the 
Veteran currently has generalized 
bursitis.  Specifically, the Veteran 
reports swelling in his knees, left hip, 
left shoulder, and lumbar spine.   See 
June 2009 correspondence.  Service 
connection is currently in effect for a 
right knee disability with bursitis.  

If a diagnosis of generalized bursitis is 
rendered, the examiner is requested to 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
any currently diagnosed generalized 
bursitis is related to the Veteran's 
military service.  The examiner is asked 
to reconcile any findings and opinion 
with a January 1988 service treatment 
record reflecting a diagnosis of 
"possible bursitis," and the separation 
examination report, and the March 2009 VA 
examination report.

If a diagnosis of generalized bursitis is 
not rendered, the examiner is asked to 
reconcile such finding with the Veteran's 
complaints of swelling in his knees, left 
hip, left shoulder, and lumbar spine.

All opinions expressed should be 
supported by complete rationale.

2.  Upon completion of the foregoing, the 
RO should re-adjudicate the service 
connection claim for generalized 
bursitis.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




